Citation Nr: 0218129	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from November 1948 to 
January 1950, and from September 1950 to September 1951.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a June 2001 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA).  
The RO denied entitlement to TDIU.


REMAND

In his formal appeal to the Board, dated in August 2001, 
the veteran requested a BVA hearing at the RO.  The RO has 
not responded to that request.

Accordingly, the case is REMANDED for the following:

The RO should schedule the veteran for 
a BVA travel board hearing.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




